Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

Claims 1-10 and 18 are rejected under 35 USC 102(a)(1) as being anticipated by Loomis et al. US 2016/0036519. 
 
     As to 1 Loomis teaches a method for providing correction data for satellite navigation (abstract), the method comprising: reading in at least one first satellite signal from at least one satellite with an associated mobile satellite receiver [0068]; reading in at least one state signal from the associated mobile satellite receiver with a processing unit [0078], the at least one state signal identifying a geographical position of the associated mobile satellite receiver and an item of state information relating to the Earth's ionosphere which is determined using the at least one first satellite signal [0081-0082, 0084-0085]; and determining the correction data using the at least one a state signal [0047].    As to claim 2, Loomis teaches the method as claimed in claim 1, wherein determining the correction data further comprises: determining step the correction data using a plurality of reference state signals by using at least one of an ionosphere correction model and a modeling algorithm [0047], wherein the plurality of reference state signals are associated with signals read in from at least one stationary reference satellite receiver [0048].     As to claim 3, Loomis teaches the method as claimed in claim 1 wherein the associated mobile satellite receiver is one of a plurality of mobile satellite receivers (0048), further comprising: reading in the at least one state signals from the interface to the plurality of mobile satellite receivers (0047-0048).     As to claim 4, Loomis teaches the method as claimed in claim 3, wherein the at least one state signal is one of a plurality of state signals and reading in at least one state signal comprises: reading in at least a subset of the plurality of state signals to a plurality of vehicle-mounted satellite receivers (0049-0059).     As to claim 5, Loomis teaches the method as claimed in claim 3, comprising: outputting the correction data to the at least one satellite; and using the correction data to correct a transmission of at least one second satellite signal between the at least one satellite and at least one of the plurality of mobile satellite receivers (0069).     As to claim 6, Loomis teaches the method as claimed in claim 1, wherein: the state information is associated with a total electron content as a characteristic parameter of the Earth's ionosphere (figs.1a-1c); and the total electron content is defined as a product of the electron density and distance, measured in electrons per square meter (this is implicit, i.e. density and distance see [0002]).     As to claim 7, Loomis teaches the method as claimed in claim 1, further comprising 

     As to claim 18, Loomis teaches the method as claimed in claim 2, wherein determining the correction data further comprises: determining the correction data using a plurality of reference state signals by using the ionosphere correction model and the modeling algorithm (0081-0082, 0084-0085).

Allowable Subject Matter
 Claims 11-17 appear to be distinct over the cited prior art in particular the recited interface and correction mechanism. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646